JOURNAL ENTRY AND OPINION
The Cleveland Municipal Court awarded plaintiff HKS Realty Co. attorney fees in the amount of $3,735 as a Civ.R. 11 sanction against Michael Troy Watson, the attorney who represented defendant Willie B. Williams. A magistrate found Watson engaged in frivolous conduct by filing a motion that had no "good ground for support" in the latest of multiple attempts to either vacate a default judgment or execute a satisfaction of that default judgment. Defendant appeals, claiming the court abused its discretion by entering sanctions against Watson and by continuing to deny the validity of Watson's attempts to have the default judgment satisfied.
We dismiss the appeal because defendant Willie B. Williams lacks standing to bring this appeal on behalf of Watson. In Parksv. Baltimore  Ohio R.R. (1991), 77 Ohio App.3d 426, 429, we stated, "[a] party lacks standing to appeal the imposition of sanctions pursuant to Civ.R. 11 upon his attorney." The notice of appeal in this case is filed in the name of "defendant, Willie Williams" — not Watson. Hence, we dismiss the action according to Parks. See also Evans v. Bossin (1995), 107 Ohio App.3d 544;Geraci v. Anderson (Sept. 24, 1998), Cuyahoga App. No. 72978, unreported.
Appeal dismissed.
It is ordered that appellee recover of appellant its costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this court directing the Cleveland Municipal Court to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
JAMES M. PORTER, A.J., DIANE KARPINSKI, J., CONCUR.
                             _________________________________ JUDGE JOHN T. PATTON